Title: To Thomas Jefferson from Pierre Chouteau, 10 December 1808
From: Chouteau, Pierre
To: Jefferson, Thomas


                  
                     Monsieur
                     
                     St Louis Decembrre le 10. 1808—
                  
                  Quoique je soye bien persuadé que Monsieur Le Gouverneur Lewis Vous a instruit avec detail de tout ce qui s’est passé dernierement entre les Nations Grands et petits osages, j’espere que vous me pardonnerez de vous entretenir un moment a ce Sujet.
                  Le general Wm. Clarke dans un voyage qu’il a fait a la prairie du feu a environ 300 milles dans le Missoury ayant trouvé un parti d’Osages rassemblés a fait avec eux un traité, mais soit que l’interprete ne leur ait pas bien fait connoitre les dispositions de ce traité où que les Osages absents ayent refusé d’y consentir, a peine Mr Clarke etoit il de retour a St Louis qu’un parti consequent d’osages qui s’y etoit rendu pendant son voyage et parmi les quels etoient une partie des chefs de ces Nations se sont refusés a signer ce traité, Mr Le Gouverneur Lewis toujours animé du desir de contribuer à tout ce qui peut etre avantageux aux Etats Unis a alors jugé a propos que je me rende auprès de ces nations, pour ramener les mecontens et les faire adherer a un traité si avantageux, J’ai eu le bonheur de reussir, et vous avez acquis aux Etats Unis un terrein bien precieux par sa position voisine, son immense etendue que j’evalue sans exageration de 90,000 a 100,000 miles quarrés et par la qualité des terres presque toutes propres a l’agriculture Je n’ai fait que me conformer avec la plus stricte exactitude au instructions que m’avoit donné Mr Le Gouverneur, il m’avoit remis le Traité tout redigé et je l’ai fait signer avec toutes les formalités necessaires pour son authenticité.
                  Mais, Monsieur, j’ose dans ce moment vous demander Votre protection et votre secours dans une affaire bien interessante pour moi, Dans le tems ou je passois la moitié de ma vie chez les osages ces nations m’ont accordé un morceau de terre ainsi qu’a Noel Montgrain de celles qui leur appartenoient, non content du titre en Regle qu’ils m’ont donné j’ai fait ratifier et confirmer ce titre par les autorités Espagnoles dont nous etions dependans et n’ai jamais douté de la Validité de mes droits, aujourd’hui ces terres qui depuis si longtems m’appartiennent se trouvent comprises dans celles cedées aux Etats Unis, Je n’ai point Voulu en faire mention dans le traité que m’avoit remis Mr Le Gouverneur mais les Osages dans le conseil que J’ai tenu et dont copie Vous a surement été envoyée ont reconnu mes droits et ceux de Noel Montgrain et ont declaré ne point comprendre dans les terres cedées aux Etats Unis celles a nous precedemment accordées, Ma confiance entiere dans le gouvernement me fait esperer que je n’eprouverai aucune difficulté pour obtenir un titre complet de ces terres qui me sont si Legitimement et Depuis si longtems acquises et c’est a ce Sujet que j’ai L’honneur de reclamer votre protection.
                  Permettez que je profite de cette occasion pour vous assurer de mon entier devouement et du regret que je partage avec tous les citoyens des Etats Unis en Voyant approcher le moment ou nous cesserons d’etre directement sous vos ordres. 
                  J’ai l’honneur d’etre avec le plus profond respect Monsieur, Votre tres humble et trés obeissant serviteur
                  
                     Pre. Chouteau
                     
                  
               